internal_revenue_service significant index no department of the treasury washington dc g contact person telephone number in reference to eep ra t a2 mar in re request_for_ruling on behalf taxpayer k this letter is in response to your request on behalf of taxpayer k dated date in which you asked for a ruling as to whether certain proposed distributions from an individual_retirement_account ira b owned by taxpayer k are part of a series of substantially_equal_periodic_payments and are therefore not subject_to the percent additional tax imposed on premature distributions under sec_72 of the internal_revenue_code code the ruling_request was amended by you in telephone calls with date and on date to clarify the methodology used to calculate distributions of our office on november according to the facts as stated taxpayer k participated in a plan described in sec_401 of the code sponsored by taxpayer k’s employer after taxpayer k ceased employment with the employer on date taxpayer k’s benefit under the employer’s sec_401 plan was transferred in a direct_rollover to a newly established ira ira a owned by taxpayer k a portion of ira a’s balance was subsequently transferred on date to a second ira ira b which was established solely for the purpose of receiving such amount taxpayer k attained age in taxpayer k would like to start receiving quarterly distributions from ira b beginning on date and would like to avoid the percent tax imposed on premature distributions under code sec_72 by taking distributions in the form of substantially_equal_periodic_payments as described in sec_72 of the code the quarterly distribution amount for was calculated by dividing the account balance of ira b as of date by an annuity factor which is the present_value of a one dollar per year annuity paid in quarterly installments of of a dollar and commencing at age the annuity factor is calculated using commutation functions derived from the up-1984 mortality_table where an interest rate of percent is used once such quarterly payments commence the same amount will be distributed for each quarter of subsequent years from ira b and only from tra b ruling requested based on these facts you have requested the following ruling the proposed method of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met applicable law sec_408 of the internal_revenue_code provides that amounts paid or distributed out of an individual_retirement_plan must be included in gross_income by the payee or distributee in the manner provided under sec_72 of the code sec_72 of the internal_revenue_code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the internal_revenue_code was added to the code by the tax_reform_act_of_1986 tra_'86 effective generally for taxable years beginning after date sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sectton t a iv of the code provides that sec_72 shall not apply to distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments ts subsequently modified other than by reason of death or disability before the later of the close of the 5-year period beginning with the date of the first payment and the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period jz sec_1_72-9 of the income_tax regulations regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder included in this section are tables giving life expectancies for one life table v and joint life and last survivor expectancies for two lives table vi notice_89_25 1989_1_cb_662 provides guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra_'86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 t a iv q a-12 of notice_89_25 provides three methods for determining substantially_equal_periodic_payments for purposes of sec_72 of the code two of these methods involve the use of an interest rate assumption that must be an interest rate that does not exceed a reasonable interest rate on the date payments commence proposed methodology the proposed method for determining quarterly periodic_payments described in the ruling_request as modified is to calculate a quarterly distribution amount for by dividing the account balance of ira b as of date by an annuity factor that is the cost of a one dollar per year life_annuity paid in quarterly installments of one-fourth of a dollar commencing at age the annuity factor is calculated using commutation functions derived from the up- mortality_table using an interest rate of percent only one quarterly distribution will be paid in and the same quarterly distribution amount will be distributed each subsequent quarter thereafter all distributions will be taken from ira b and only from ira b conclusion - the mortality_table and interest rate used are such that they do not result in the circumvention of the requirements of sec_72 and sec_72 of the code through the use of an unreasonable mortality_table or an unreasonably high interest rate accordingly we conclude that the proposed method as modified of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met y i this ruling is directed only to the individual that re quested it sec_61 k of the code provides that it may not be used or cited by others as precedent sincerely yours martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division
